       Case 1:19-cr-10459-RWZ Document 1264 Filed 08/31/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

____________________________
UNITED STATES OF AMERICA,   )
                            )
     Plaintiff              )                   DOCKET NO: 19-cr-10459-RWZ
                            )
        v.                  )
                            )
ROBERTO VARGAS              )
                            )
     Defendant              )
____________________________)


        ASSENTED MOTION TO MODIFY CONDITIONS OF RELEASE


      Roberto Vargas respectfully moves this Court to modify his conditions of release

to permit him to move to his mother’s residence. The address has been provided to

probation. Vargas was living with his long-term girlfriend since his release from

custody, but they have ended their relationship. The Government, through AUSA

Mallard, assents to this motion.


                                                Attorney for ROBERTO VARGAS,

                                                /s/Keren Goldenberg________
                                                Keren Goldenberg
                                                BBO #657629
                                                19A Alexander Ave.
                                                Belmont, MA 02478
                                                (617) 431-2701
                                                keren@kgdefenselaw.com


Date: August 31, 2020
       Case 1:19-cr-10459-RWZ Document 1264 Filed 08/31/20 Page 2 of 2




                                 Certificate of Service

I hereby certify that this document(s) filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) on this date, August 31, 2020

                                                 /s/Keren Goldenberg__________
                                                 Keren Goldenberg
